DISMISS and Opinion Filed May 29, 2014




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00302-CV

       IN THE INTEREST OF R.M.W., K.W., K.W., B.W., AND A.W., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 12-1043-W

                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Brown
                                Opinion by Chief Justice Wright
       In a letter dated April 15, 2014, the Court questioned its jurisdiction over this appeal.

Specifically, there does not appear to be a final judgment. We instructed appellant to file a letter

brief addressing our concern and gave appellee an opportunity to respond. Appellant filed a

jurisdictional brief. Appellee did not file a response.

       Generally, this Court has jurisdiction only over appeals from final judgments.           See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. See id.

       In his notice of appeal, appellant stated that he was appealing the trial court’s February

24, 2014 judgment terminating his parental rights to his children. Because this judgment was not

included in the clerk’s record, the Court ordered the Dallas County District Clerk to file a

supplemental clerk’s record containing the judgment or written verification that no such
judgment existed. The Court received written verification from the District Clerk that no such

judgment existed.

       In his jurisdictional brief, appellant states the trial court erred by not placing the children

in his custody. He also states that he is seeking to remove his case to federal court. Appellant

failed to address this Court’s jurisdictional concern as to the absence of a final judgment. The

record before this Court does not contain a final judgment. Accordingly, we dismiss this appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




140302F.P05
                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF D.W., R.M.W.,                  On Appeal from the 304th Judicial District
K.W., K.W., B.W., AND A.W., Children              Court, Dallas County, Texas.
                                                  Trial Court Cause No. 12-1043-W.
No. 05-14-00302-CV                                Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, the Dallas County Child Protective Services Unit of the
Texas Department of Family and Protective Services, recover its costs of this appeal from
appellant, Moses Watts, Jr.


Judgment entered May 29, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–